Citation Nr: 0924217	
Decision Date: 06/26/09    Archive Date: 07/01/09

DOCKET NO.  06-27 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in No. Little Rock, Arkansas



THE ISSUE

Entitlement to an increased rating in excess of 30 percent 
for the service-connected migraines.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel



INTRODUCTION

The Veteran had active military service from May 1995 to June 
1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 RO rating decision.  

The Veteran testified before the undersigned Veterans Law 
Judge in September 2007.  

In December 2007 the Board remanded the issue on appeal to 
the RO via the Appeals Management Center (AMC) for further 
development.  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.  

2.  The service-connected migraine headaches is not shown to 
be productive of a clinical picture with manifestations of 
very frequent and completely prostrating and prolonged 
attacks that cause severe economic inadaptability.  



CONCLUSION OF LAW

The criteria for the assignment of an increased rating in 
excess of 30 percent for the service-connected migraine 
headaches have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 
4.1, 4.7, 4.124a, including Diagnostic Code 8100 (2008).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2008).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claims on 
appeal has been accomplished.  

In March 2005, prior to the rating decision on appeal, the RO 
sent the Veteran a letter advising him that in order to 
support a claim for higher evaluation for a service-connected 
disability, the evidence must show that the disability had 
become worse; the Veteran had an opportunity to respond prior 
to the issuance of the May 2005 rating decision.  

The Board accordingly finds that the Veteran has received 
sufficient notice of the information and evidence needed to 
support her claim for increased rating and has been afforded 
ample opportunity to submit such information and evidence.  

The Board also finds that the March 2005 letter satisfies the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained that the 
claimant, and what evidence, if any, will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  

The March 2005 letter advised the Veteran that VA is 
responsible for getting relevant records from any Federal 
Agency including medical records from the military, VA 
hospitals (including private facilities where VA authorized 
treatment), or from the Social Security Administration.  

The letter also advised the Veteran that VA must make 
reasonable efforts to help the Veteran get relevant records 
not held by any Federal agency, including State or local 
governments, private doctors and hospitals, or current or 
former employers.  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
Veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  As 
explained, the first three content-of-notice requirements 
have been met in this appeal.  

On April 30, 2008, VA amended its regulations governing its 
duty to provide a claimant with notice of the information and 
evidence necessary to substantiate a claim.  See 73 Fed. 
Reg. 23,353 (Apr. 30, 2008).  

Importantly, the third sentence of 38 C.F.R. § 3.159(b)(1), 
which stated that "VA will also request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim," was removed.  This amendment applies 
to all applications for benefits pending before VA on, or 
filed after, May 30, 2008.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  

In that case, the Court determined that VA had failed to 
demonstrate that a lack of such pre-adjudication notice was 
not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the Veteran after the rating action on appeal.  However, the 
Board finds that the lack of full pre-adjudication notice in 
this appeal has not, in any way, prejudiced the Veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
 
The Board finds that, in this appeal, the delay in issuing 
section 5103(a) notice was not prejudicial to the Veteran 
because it did not affect the essential fairness of the 
adjudication, in that her claim was fully developed and 
readjudicated after notice was provided.  

As indicated, the RO gave the Veteran notice of what was 
required to substantiate the claim on appeal, and the Veteran 
was afforded ample opportunity to submit such information 
and/or evidence.  

Neither in response to the documents cited above, nor at any 
other point during the pendency of this appeal, has the 
Veteran or her representative informed the RO of the 
existence of any evidence-in addition to that noted below-
that needs to be obtained prior to appellate review.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2007).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the in rating cases, a 
claimant must be informed of the rating formulae for all 
possible schedular ratings for an applicable rating criteria.  

As regards the claim for increase on appeal, the Board finds 
that this was accomplished in the July 2006 Statement of the 
Case (SOC), which suffices for Dingess.  

Dingess also held that VA notice must include information 
regarding the effective date that may be assigned, and this 
has was expressly done in a July 2006.  Further, the Board's 
decision herein denies the claim for increased rating, so no 
effective date is being assigned.  There is accordingly no 
possibility of prejudice under the notice requirements of 
Dingess as regards a claim for increased rating.  

With regard to the increased evaluation claim included in 
this decision, the Board is aware of the Court's recent 
decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

In Vazquez-Flores, the Court found that, at a minimum, 
adequate VCAA notice requires that: (1) VA notify the 
claimant that, to substantiate such a claim, the claimant 
must provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  

In this case, the Board finds that the March 2005 VCAA letter 
was in substantial compliance with the first and fourth 
requirements of Vazquez-Flores to the extent that the Veteran 
was notified that she needed to submit evidence of worsening 
that could include specific medical evidence, as well as lay 
evidence from other individuals.  

The Board is aware that the March 2005 VCAA letter did not 
provide the type of notification set forth in the second and 
third requirements of Vazquez-Flores.  However, the Veteran's 
April 2005 and June 2006 VA examinations involved studies 
that paralleled the relevant diagnostic criteria.  

These studies, as well as the Veteran's access to her VA 
examination reports (indicated in her representative's June 
2007 and June 2009 statements, as the claims file had been 
reviewed by the representative), reflect that a reasonable 
person could have been expected to understand in this case 
what was needed to substantiate the claim.  

Moreover, as the Veteran discussed her service-connected 
disability in terms of relevant symptomatology in her 
September 2007 testimony and as she described the functional 
effects of her disabilities on her everyday life in support 
of her claim during her examinations, the Board is satisfied 
that he had actual knowledge of what was necessary to 
substantiate the claim.  See Dalton v. Nicholson, 21 Vet. 
App. 23, 30-31 (2007) (actual knowledge is established by 
statements or actions by the claimant or the claimant's 
representative that demonstrate an awareness of what is 
necessary to substantiate a claim).  

Finally, the Board notes that the initial notification of the 
applicable rating criteria in the July 2006 Statement of the 
Case was followed up by a Supplemental Statement of the Case 
in March 2009, representing VA action that served to render 
any pre-adjudicatory notice error non-prejudicial.  Vazquez-
Flores, slip op. at 9.  

For all of these reasons, the Board finds that any notice 
errors in light of Vazquez-Flores are not prejudicial, as the 
"administrative appellate process" has rendered such errors 
non-prejudicial.  Id. at 46-47; see also Dunlap v. Nicholson, 
21 Vet. App. 112, 118 (2007) (for a determination that no 
prejudice resulted from a notice error, "the record must 
demonstrate that, despite the error, the adjudication was 
nevertheless essentially fair").  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the Veteran in connection with the claim on appeal.  

The Veteran's service treatment records and post-service VA 
medical records have been associated with the claims file.  
Neither the Veteran nor her representative has identified, 
and the file does not otherwise indicate, that there are any 
other VA or non-VA medical providers having existing records 
that should be obtained before the claims are adjudicated.  
The Veteran was afforded VA examinations in April 2005 and 
June 2006.  

The Veteran has also been afforded an opportunity to testify 
at a hearing before the undersigned Veterans Law Judge.  

Under these circumstances, the Board finds that the Veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim for increased ratings 
for the service-connected disability migraine headaches. 


II. Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

Any reasonable doubt regarding the degree of disability is 
resolved in favor of the Veteran.  See 38 C.F.R. §§  3.102, 
4.3 (2008).  

The Veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.  

The May 2005 RO rating decision continued a 30 percent rating 
for the service-connected migraines.  The Veteran testified 
that her service-connected migraine headaches warranted a 
rating higher then the current 30 percent.  

The Veteran's migraine headaches have been rated under 38 
C.F.R. § 4.124a, Diagnostic Code 8100.  Under Diagnostic Code 
8100 a 10 percent evaluation is warranted for characteristic 
prostrating attacks averaging one in 2 months over the last 
several months.  

A 30 percent rating is granted if there are prostrating 
attacks occurring on an average once a month over the last 
several months.  

The highest rating is 50 percent which is assignable for very 
frequent, completely prostrating and prolonged attacks 
productive of severe economic inadaptability.  

At the Veteran's April 2005 VA examination, the Veteran 
stated that her headaches were behind her eye and extended to 
the back of her head and were usually on the right side.  At 
times, she had nausea and vomiting, which did not relieve her 
headaches.  She had photophobia and phonophobia; however, she 
did not have an aura.  She reported that she had prostrating 
attacks 1 to 2 times per month and that month she missed 3 to 
4 days of work.  She stated that she usually just lay down in 
a dark room but also took Midrin and occasionally went to the 
emergency room for injections.  A trigger factor was missing 
meals.  

The Veteran had a VA neurological examination in April 2006.  
It was noted that she got nauseous but never vomited and she 
had photophobia and phonophobia.  She stated that she had bad 
headaches 2 times per week that lasted 6 hours to 24 hours.  
It was noted that prostrating attacks that kept her from 
activities 1 time per month and that she just started a new 
job a month ago and missed 2 days of work already.  

A careful review of the VA treatment reports reveals that, 
from October 2005 to December 2007, the Veteran was seen 
every few months in the emergency room for her migraine 
headaches.  The Board notes that there was no medical 
evidence that she was treated in the emergency room for her 
migraines from December 2007 to March 2009.  

A January 2006 VA treatment note stated she initially had 
migraines 1 to 2 times a month; however, in the past 4 to 5 
months she had migraines 2 times a week.  It was noted that 
she could potentially have a narcotics abuse problem.  A June 
2006 VA treatment note stated that she lost her job as a 911 
operator; however, she was working in the gardening 
department of a large store. 

In September 2007, the Veteran testified that she was sound 
and light sensitive and went back to bed when she had a 
headache.  She stated that they could last anywhere from 2 to 
3 hours to 3 weeks and that she had them twice a week.  She 
testified that she had missed work nine times in over a year 
and left early 2 to 3 times.  

After careful review of the entire record, the Board finds 
that the service-connected migraine headaches is not shown to 
be productive of a disability picture manifested by very 
frequent and completely prostrating and prolonged attacks 
productive of severe economic inadaptability.  

While the Veteran has described a history of recurring 
headaches for which she took medication and sometimes sought 
medical treatment at the emergency room, the Board finds that 
the frequency of actual prostrating manifestations as 
described by the Veteran is not shown to be more than once 
per month.  

In addition, there is no showing that the Veteran experiences 
severe economic disruption due to her migraine headaches.  
She reported missing 9 days in more than a year, but the 
reported absences are not shown to have caused severe 
economic disruption in terms of her ability to work.   

In exceptional cases, where the evaluations provided by the 
rating schedule are found to be inadequate, an extraschedular 
evaluation may be assigned commensurate with the Veteran's 
average earning impairment due to the service-connected 
disorder.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  

The criteria for extraschedular evaluation are that there is 
a marked interference with employment, or frequent periods of 
hospitalization, rendering impractical the application of the 
regular rating schedule.  38 C.F.R. § 3.321(b); Fanning v. 
Brown, 4 Vet App. 225, 229 (1993).  The file does not show, 
and the Veteran has not alleged, that the criteria for an 
extraschedular rating apply to the service-connected migraine 
headaches.  

Accordingly, the Board finds that an increased rating in 
excess of 30 percent is not for application for the service-
connected migraine headaches in this case.  



ORDER

An increased rating in excess of 30 percent for the service-
connected migraine headaches is denied.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


